         Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MAURICE PERRY FLEMING,                           §
                                                 §
                   Plaintiff,                    §                SA-19-CV-00701-ESC
                                                 §
vs.                                              §
                                                 §
ANDREW M. SAUL, ACTING                           §
COMMISSIONER OF SOCIAL                           §
SECURITY ADMINISTRATION;                         §
                                                 §
                   Defendant.                    §

                                            ORDER

        This order concerns Plaintiff’s request for review of the administrative denial of his

application for a period of disability and disability insurance benefits (“DIB”) under Title II. 42

U.S.C. §§ 405(g), 1383(c)(3). After considering Plaintiff’s Original Brief [#13], Defendant’s

Brief in Support of the Commissioner’s Decision [#14], the transcript (“Tr.”) of the SSA

proceedings [#9], the other pleadings on file, the applicable case authority and relevant statutory

and regulatory provisions, and the entire record in this matter, the Court concludes that

substantial evidence supports the Commissioner’s decision finding Plaintiff not disabled and that

no reversible legal error was committed during the proceedings. The Court will therefore affirm

the Commissioner’s decision finding Plaintiff not disabled.

                                         I. Jurisdiction

       This Court has jurisdiction to review a decision of the Social Security Administration

pursuant to 42 U.S.C. § 405(g). The undersigned has authority to enter this Order pursuant to 28

U.S.C. § 636(c)(1), as all parties have consented to the jurisdiction of a United States Magistrate

Judge [#8, #10].



                                                1
           Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 2 of 19




                                     II. Factual Background

       Plaintiff Maurice Perry Fleming filed his application for DIB on September 20, 2017,

alleging disability since October 9, 2015.1 (Tr. [#9] 199.) At the time of his DIB application,

Plaintiff was a 44-year-old military veteran with a Bachelor of Science degree in culinary

sciences. (Tr. 39, 61–62, 199, 232.) Plaintiff has past relevant work as a cook and food service

specialist for the U.S. Army from September 1993 to January 2013 with deployment to Iraq and

Korea. (Tr. 58, 232, 383.) The related medical conditions upon which Plaintiff based his initial

DIB application were osteoarthritis of both knees, plantar fasciitis and arthritis of both feet, back

problems, sleep apnea, high blood pressure, high cholesterol, post-traumatic stress disorder,

depression, anxiety, and memory loss. (Tr. 231.) Plaintiff’s application for DIB was denied

initially on December 18, 2017 and again upon reconsideration on June 4, 2018. (Tr. 87, 106.)

       Following the denial of his claim, Plaintiff requested an administrative hearing. Plaintiff

and his attorney Jamie Daily attended the administrative hearing before Administrative Law

Judge (“ALJ”) Ben Barnett on November 26, 2018. (Tr. 29–72.) Plaintiff and vocational expert

(“VE”) Jennifer Stone provided testimony at the hearing. (Id.)

       The ALJ issued an unfavorable decision on December 3, 2018. (Tr. 15–24.) The ALJ

found that Plaintiff met the insured-status requirements of the SSA and applied the five-step

sequential analysis required by SSA regulations. At step one of the analysis, the ALJ found that

Plaintiff has not engaged in substantial gainful activity since November 8, 2017, the alleged




       1
          Due to the fact that there was a previous application for DIB and a prior ALJ
determination from 2015, Plaintiff orally amended the alleged date of disability to November 8,
2017 at the ALJ’s hearing. (Tr. 35–36.)


                                                 2
           Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 3 of 19




disability onset date, through December 31, 2017, his date of last insured.2 (Tr. 17.) At step

two, the ALJ found Plaintiff to have the following severe impairments: obesity, lumbar

spondylosis and degenerative disc disease, osteoarthritis of the knees, post-traumatic stress

disorder, generalized anxiety disorder, major depressive disorder, status post-right-foot-hardware

placement with a fractured screw, obstructive sleep apnea, bilateral plantar fasciitis/pes planus,

and hypertension. (Tr. 17.) At step three, the ALJ found that these impairments did not meet or

medically equal the severity of one of the listed impairments in the applicable Social Security

regulations so as to render Plaintiff presumptively disabled. (Tr. 17–19.)

       Before reaching step four of the analysis, the ALJ found Plaintiff retained the residual

functional capacity (“RFC”) to perform sedentary work with the following restrictions:

lifting/carrying 10 pounds occasionally; lifting/carrying less than 10 pounds frequently;

standing/walking two hours in an eight-hour workday; sitting six hours in an eight-hour

workday; occasionally climbing ramps/stairs, balancing, stooping, kneeling, crouching, and

crawling; never climbing ladders/ropes/scaffolds or operating right foot controls. (Tr. 19–22.)

Plaintiff was also limited to simple, routine, and repetitive tasks and only superficial interaction

with the public and coworkers. (Id.) At step four, the ALJ determined that Plaintiff was not

capable of performing his past relevant work as a cook and food service worker. (Tr. 22.)

       Then, considering Plaintiff’s age, educational factors, work experience, and RFC, as well

as the testimony of the VE, the ALJ found Plaintiff was capable of performing a number of jobs

that exist in significant numbers in the national economy, such as production worker/final

assembler, addresser, and document preparer. (Tr. 23.) Accordingly, the ALJ determined that


       2
          This brief period of less than two months is the relevant period for determining whether
Plaintiff was disabled for purposes of collecting DIB under Title II. To be entitled to DIB,
Plaintiff must establish disability on or before December 31, 2017, his last day of coverage. See
42 U.S.C. § 423(a)(1).
                                                 3
           Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 4 of 19




Plaintiff was not disabled for purposes of the Act, and therefore not entitled to receive DIB. (Tr.

24.)

       Plaintiff requested review of the ALJ’s decision, but his request for review was denied by

the Appeals Council on April 23, 2019. (Tr. 1–6.) On June 17, 2019, Plaintiff filed the instant

case, seeking review of the administrative determination.

                                III. Governing Legal Standards

A.     Standard of Review

       In reviewing the denial of benefits, the Court is limited to a determination of whether the

Commissioner, through the ALJ’s decision,3 applied the proper legal standards and whether the

Commissioner’s decision is supported by substantial evidence. Martinez v. Chater, 64 F.3d 172,

173 (5th Cir. 1995); 42 U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence is more than a

scintilla, less than preponderance, and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Villa v. Sullivan, 895 F.2d 1019, 1021–22 (5th Cir.

1990) (quoting Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983)). Four elements of proof

are weighed by the Court in determining if substantial evidence supports the Commissioner’s

determination: (1) the objective medical facts; (2) the diagnoses and opinions of treating and

examining physicians; (3) the claimant’s subjective evidence of pain and disability; and (4) the

claimant’s age, education, and work experience. Martinez, 64 F.3d at 174. “‘[N]o substantial

evidence’ will be found only where there is a ‘conspicuous absence of credible choices’ or ‘no

contrary medical evidence.’” Abshire v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (quoting

Hames, 707 F.2d at 164). The Court may not reweigh the evidence or substitute its judgment for


       3  In this case, because the Appeals Council declined to review the ALJ’s decision, the
decision of the ALJ constitutes the final decision of the Commissioner, and the ALJ’s factual
findings and legal conclusions are imputed to the Commissioner. See Higginbotham v. Barnhart,
405 F.3d 332, 336 (5th Cir. 2005); Harris v. Apfel, 209 F.3d 413, 414 (5th Cir. 2000).
                                                4
         Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 5 of 19




that of the Commissioner. Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). Conflicts in the

evidence and credibility assessments are for the Commissioner, not the Court, to resolve. Id.

       While substantial deference is afforded the Commissioner’s factual findings, the

Commissioner’s legal conclusions, and claims of procedural error, are reviewed de novo. See

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994); Carr v. Apfel, 133 F. Supp. 2d 476, 479

(N.D. Tex. 2001).

B.     Entitlement to Benefits

       The term “disability” means the inability to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A claimant is disabled only if his physical or

mental impairment or impairments are so severe that he is unable to do his previous work, and

cannot, considering his age, education, and work experience, participate in any other kind of

substantial gainful work that exists in significant amount in the national economy—regardless of

whether such work exists in the area in which he lives, whether a specific job vacancy exists, or

whether he would be hired if he applied for work. 42 U.S.C. §§ 423(a)(1), 1382c(a)(3)(B).

C.     Evaluation Process and Burden of Proof

       As noted above, SSA regulations require that disability claims be evaluated according to

a five-step process. See 20 C.F.R. §§ 404.1520, 416.920 (2016). In the first step, the ALJ

determines whether the claimant is currently engaged in substantial gainful activity. 20 C.F.R. §

404.1520(a)(4)(i). “Substantial gainful activity” means “the performance of work activity

involving significant physical or mental abilities for pay or profit.” Newton, 209 F.3d at 452–53

(citing 20 C.F.R. § 404.1572(a)–(b)). An individual who is working and engaging in substantial



                                                5
          Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 6 of 19




gainful activity will not be found disabled regardless of his medical condition, age, education, or

work experience. 20 C.F.R. § 404.1520(b).

         Then, at the second step, the ALJ determines whether the claimant has a medically

determinable physical or mental impairment that is severe or a combination of impairments that

is severe. 20 C.F.R. § 404.1520(a)(4)(ii); Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985).

“An impairment can be considered as not severe only if it is a slight abnormality having such

minimal effect on the individual that it would not be expected to interfere with the individual’s

ability to work, irrespective of age, education or work experience.” Stone, 752 F.2d at 1101

(internal quotation omitted). An individual who does not have a “severe impairment” will not be

found to be disabled. 20 C.F.R. § 404.1520(c).

         Under the third step, an individual who has an impairment that meets or is medically

equal to the criteria of a listed impairment in Appendix 1 (“the Listings”) of the regulations will

be considered disabled without the consideration of other vocational factors.        20 C.F.R. §

404.1520(d). If the claimant does not qualify under the Listings, the evaluation continues to the

fourth step. Before commencing the fourth step, however, the ALJ assesses the claimant’s

residual functional capacity (“RFC”), which is a “multidimensional description of the work-

related abilities” a claimant retains despite medical impairments. 20 C.F.R. § Pt. 404, Subpt. P,

App. 1. See also 20 C.F.R. § 404.1520(e); Perez v. Barnhart, 415 F.3d 457, 461–62 (5th Cir.

2005).

         At the fourth step, the ALJ reviews the RFC assessment and the demands of his past

relevant work. 20 C.F.R. § 404.1520(f). If an individual is capable of performing the work he

has done in the past, a finding of “not disabled” will be made. Id. If an individual’s impairment

precludes him from performing his past relevant work, the fifth and final step evaluates the



                                                 6
         Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 7 of 19




claimant’s ability—given the claimant’s residual capacities, age, education, and work

experience—to do other work. 20 C.F.R. § 404.1520(g). If a claimant’s impairment precludes

him from performing any other type of work, he will be found to be disabled. Id.

       The claimant bears the burden of proof at the first four steps of the evaluation process.

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). Once the claimant satisfies his burden under

the first four steps, the burden shifts to the Commissioner at step five to show that there is other

gainful employment available in the national economy that the claimant is capable of

performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either by reference to the

Medical–Vocational Guidelines of the regulations or by expert vocational testimony or other

similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). If the Commissioner

adequately points to potential alternative employment, the burden shifts back to the claimant to

prove that he is unable to perform that work. Anderson v. Sullivan, 887 F.2d 630, 632–33 (5th

Cir. 1989). A finding that a claimant is not disabled at any point in the five-step review is

conclusive and terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

                                           IV. Analysis

       Plaintiff raises one point of error in this appeal: that the ALJ exceeded his authority in

determining Plaintiff’s RFC by rejecting every physician’s opinion regarding the extent of

Plaintiff’s limitations and reaching an independent conclusion that Plaintiff was capable of a

range of sedentary work. In other words, Plaintiff argues that substantial evidence does not

support the ALJ’s RFC determination because there is no medical opinion in the record

consistent with the ALJ’s findings. According to Plaintiff, the ALJ’s analysis therefore violated

the principles set forth in Ripley v. Chater, 67 F.3d 552, 557–58 (5th Cir. 1995), which prohibits

an ALJ from deriving a claimant’s RFC based solely on the ALJ’s subjective interpretation of



                                                 7
         Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 8 of 19




the raw medical data without seeking or relying on opinions from medical experts.             The

Commissioner responds that the ALJ properly interpreted the medical opinions of record in

accordance with a new Social Security regulation, 20 C.F.R. § 404.1520c, governing claims filed

on or after March 27, 2017. For the reasons set forth below, the Court finds that the ALJ did not

commit reversible error during the administrative proceedings, and that his RFC determination is

supported by substantial evidence.

A.     It is an ALJ’s job to determine a claimant’s RFC, but when he does so, the ALJ may
       not substitute his lay opinion for uncontroverted medical opinions.

       An RFC determination is the most an individual can still do despite his limitations. 20

C.F.R. § 404.1545(a)(1). In assessing a claimant’s RFC, the ALJ must consider all the evidence

in the record, including the limiting effects of all documented impairments, regardless of whether

those impairments are severe or non-severe. Id. at § 404.1545(a)(1)–(3). The relative weight to

be given the evidence contained in the record is within the ALJ’s discretion. Chambliss v.

Massanari, 269 F.3d 520, 523 & n.1 (5th Cir. 2001) (per curiam). To that end, the ALJ is not

required to incorporate limitations in the RFC that he did not find to be supported in the record.

See Morris v. Bowen, 864 F.2d 333, 336 (5th Cir. 1988) (per curiam). Furthermore, “RFC

determinations are inherently intertwined with matters of credibility, and the ALJ’s credibility

determinations are generally entitled to great deference.” Acosta v. Astrue, 865 F. Supp. 2d 767,

790 (W.D. Tex. 2012) (citing Newton, 209 F.3d at 459 (internal quotation omitted)).

       That said, the Fifth Circuit has made clear that an ALJ “may not—without opinions from

medical experts—derive the applicant’s residual functional capacity based solely on the evidence

of his or her claimed medical conditions.” Williams v. Astrue, 355 Fed. App’x 828, 832 n.6 (5th

Cir. 2009) (citing Ripley v. Chater, 67 F.3d 552, 557–58 (5th Cir. 1995)). Numerous district

courts have relied on this principle in vacating RFC determinations that are not supported by an

                                                8
         Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 9 of 19




actual medical opinion and instead are based on the ALJ’s subjective interpretation of the

medical data in the record. See, e.g., Raper v. Colvin, 262 F. Supp. 3d 415, 422–23 (N.D. Tex.

2017) (finding the ALJ’s RFC determination to be unsupported by substantial evidence under

Ripley); Fitzpatrick v. Colvin, No. 3:15-CV-3202-D, 2016 WL 1258477, at *8 (N.D. Tex. Mar.

31, 2016) (“[T]he ALJ improperly made an independent RFC finding after declining to rely on

any of the medical opinions addressing the effects of Fitzpatrick’s mental impairments on his

ability to work.”); Thornhill v. Colvin, No. 3:14-CV-335-M (BN), 2015 WL 232844, at *10

(N.D. Tex. Jan. 16, 2015) (“While the ALJ may choose to reject medical sources’ opinions, he

cannot then independently decide the effects of Plaintiff’s mental impairments on her ability to

perform work-related activities, as that is prohibited by Ripley . . . .”). This is because an ALJ

may not substitute his or her lay opinion for the uncontroverted medical opinions of the only

physicians of record on the effects of the claimant’s impairments. Garcia v. Berryhill, No. EP-

17-CV-00263-ATB, 2018 WL 1513688, at *2 (W.D. Tex. Mar. 27, 2018). Where “the ALJ

rejects the only medical opinions of record, interprets the raw medical data, and imposes a

different RFC, the ALJ has committed reversible error.” Id.; see also Beachum v. Berryhill, No.

1:17-cv-00095-AWA, 2018 WL 4560214, at *4 (W.D. Tex. Sept. 21, 2018) (citing Garcia, 2018

WL 1513688, at *2).

B.     ALJs are no longer required to give controlling weight to certain medical opinions.

       The Social Security Administration recently promulgated a new rule regarding RFC

determinations to govern all claims filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c.

Because Plaintiff filed his claim on September 20, 2017, the new rule applies.          This rule

addresses how the Commissioner is to consider and articulate medical opinions and prior

administrative medical filings in evaluating a claimant’s residual functional capacity and



                                                9
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 10 of 19




eliminated the longstanding “treating-physician rule,” which required the ALJ to give a treating

physician’s opinion “controlling weight” in the absence of certain other specific findings. See 20

C.F.R. § 404.1527(c)(2).

       The new rule states that the Commissioner is no longer required to defer or give any

specific evidentiary weight, including controlling weight, to any medical opinion or prior

administrative medical finding. Id. at § 404.1520c(a). Instead, the Commissioner is to consider

all medical opinions and prior administrative medical findings using the same specific factors

outlined in the rule, the most important of which are “supportability” and “consistency.” Id. The

other factors are relationship with the claimant, specialization, and other factors, such as

familiarity with other evidence in the claim. Id. at § 404.1520c(c). The Commissioner must

articulate how persuasive he finds each of the opinions in the record. Id. at § 404.1520c(b).

C.     Here, the ALJ considered each medical opinion and explained how he determined
       its persuasiveness, and his RFC determination is supported by substantial evidence.

       In determining Plaintiff’s RFC, the ALJ applied the new Section 404.1520c and

discussed each of the medical opinions in the record and explained that he is no longer required

to “defer or give any specific evidentiary weight, including controlling weight,” to any prior

administrative finding or medical opinion under the new rule. (Tr. 22.) For each opinion, the

ALJ explained whether he found the opinion to be supported by the claimant’s treatment notes or

the objective examination findings, as applicable, and he also explained whether he ultimately

found the opinion to be persuasive. (Tr. 22.) As pointed out by Plaintiff, the ALJ took issue

with certain aspects of each of the medical opinion and did not find any of the medical opinions

of record to be persuasive in its entirety. (Tr. 21–22.) But nevertheless, the ALJ’s RFC

determination is supported by the record.




                                                10
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 11 of 19




       Plaintiff’s primary complaints underlying his application for DIB are pain associated with

chronic issues with his right foot and back problems. (Tr. 36–39.) The record demonstrates that

Plaintiff suffered an injury to his right ankle in 2012, which required internal fixation surgery.

(Tr. 383–84.) X-rays of his right foot in 2013 showed a fractured screw on the internal hardware

and soft tissue swelling, which has caused ongoing problems with right extremity and lumbar

spine. (Tr. 349.) Due to ongoing issues with this extremity, Plaintiff sometimes wears a custom

brace and often walks with a cane. (Tr. 383–84.) Plaintiff also complains of various mental

limitations, primarily stemming from psychiatric issues associated with witnessing a friend’s

severe injury from an IED while in Iraq. (Tr. 503.) Plaintiff suffers from posttraumatic stress

disorder and associated depressive and anxiety conditions. (Tr. 503.)

       To prevail on his claim for DIB under Title II, Plaintiff must demonstrate that he was

disabled during the relevant period, which in this case is November 8, 2017, the alleged

disability onset date, through December 31, 2017, the date of last insured.         There are no

treatment records from this brief time period in the administrative record, only several

evaluations for purposes of Plaintiff’s disability application. The administrative record contains

medical records from outside of this brief time period, however, which are relevant to the

ultimate disability determination to the extent they provide information relative to Plaintiff’s

impairments and limitations at the end of 2017. As previously noted, the ALJ considered each

medical opinion in the record, but did not entirely accept any of them. The Court now reviews

each of these opinions in turn.

       Dr. Monnig. Dr. Gayle Monnig, a licensed psychologist, performed a one-time mental

status examination of Plaintiff on November 8, 2017. (Tr. 419–23.) Dr. Monnig diagnosed

Plaintiff with posttraumatic stress disorder, major depressive disorder, and generalized anxiety



                                               11
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 12 of 19




disorder. (Tr. 422.) Plaintiff reported to Dr. Monnig that he had been awarded a 100% service-

connected disability rating by the Department of Veterans Affairs. (Tr. 420.) She observed that

Plaintiff presented with a “severely depressed” mood and documented his report of having

difficulty completing tasks in a timely manner due to poor concentration, pain, distractibility, and

forgetfulness. (Tr. 421.) Based on these findings, Dr. Monnig opined that Plaintiff would not be

able to sustain employment at any level, due to his difficulties walking and significant

psychological and physical symptoms. (Tr. 423.) The ALJ found Dr. Monnig’s opinion that

Plaintiff would not be able to sustain employment at any level to be unsupported by the

evaluation findings or the treatment notes, especially in light of the fact that it was based on a

single encounter for a mental-health assessment. (Tr. 21.)

       Dr. Pfeil. Dr. Thomas Pfeil saw Plaintiff soon thereafter on November 13, 2017 for an

evaluation of his low back, knee, and foot pain. (Tr. 426.) Dr. Pfeil’s musculoskeletal exam

found Plaintiff to have slow ambulation and a right-leg limp, as well as unsteadiness with tandem

walking and heel/toe standing. (Tr. 428.) Dr. Pfeil found Plaintiff unable to squat or bend all the

way over and imposed lifting and carrying restrictions of no more than five to ten pounds and

limitations to standing and walking no more than one hour before sitting. (Tr. 428.) Dr. Pfeil

also noted Plaintiff’s low back pain and history of spondylosis and disc disease, tenderness of the

lumbar spine, and decreased range of motion. (Tr. 428.) Dr. Pfeil described Plaintiff as obese

based on his body-mass index. (Tr. 427.) A November 2017 x-ray demonstrates that the screws

from Plaintiff’s device in his right foot remained displaced. (Tr. 431, 433.) The ALJ found Dr.

Pfeil’s finding that Plaintiff could lift no more than five to ten pounds and was unable to kneel,

squat, or navigate stairs to be unsupported by the treatment notes or objective examination

findings. (Tr. 22.)



                                                12
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 13 of 19




       Physician’s Assistant Marcos James.           Marcos James, a physician’s assistant for a

podiatrist, opined in July 2018 that Plaintiff needs to elevate his extremities and reduce

ambulation and prolonged standing in order to avoid swelling and inflammation and more

persistent pain. (Tr. 603.) Although James did not examine Plaintiff during the relevant period,

he opined that Plaintiff’s ankle pain had been present prior to his date of last insured. (Tr. 603.)

James recommended that Plaintiff wear customized orthotics and a right-hinged ankle and foot

brace and use a walking cane for assisted ambulation. (Tr. 604.) As to James’s opinion that

Plaintiff required elevation of his extremities, the ALJ also found the opinion not supported by

the medical evidence from the relevant period of disability. (Tr. 22.)

       State Agency Consultants. The record also contains the opinions of the State Agency

consultants at both the initial and reconsideration levels. On December 18, 2017, after reviewing

Plaintiff’s medical records, Dr. George Carrion concluded that Plaintiff could lift and/or carry 20

pounds occasionally and 10 pounds frequently—physical exertional limitations commensurate

with “light work” as defined in the regulations, see 20 C.F.R. § 416.967(b)—and could stand

and/or walk for a total of only two hours a day and sit for a total of six hours a day. (Tr. 81.) As

to Plaintiff’s mental limitations, Dr. Henry Hanna, Ph.D. found Plaintiff to have moderate

limitations in his ability to respond appropriately to changes in the work setting, to perform at a

consistent pace, to get along with coworkers, to interact with the general public, to maintain

attention and concentration for extended periods of time, and to understand and remember

detailed instructions. (Tr. 83–85.) Upon reconsideration in May 2018, Dr. Jeffrey Wheeler and

Dr. G.R. Ibarra found the same limitations to be supported by Plaintiff’s medical records. (Tr.

99, 101–03.)




                                                13
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 14 of 19




       The ALJ found the opinions of the State Agency physicians and psychologists that

Plaintiff could perform light work to be unsupported by the evidence, finding Plaintiff to be more

physically and psychologically limited such that he could only perform sedentary work

(lifting/carrying no more than 10 pounds occasionally and lifting/carrying less than 10 pounds

frequently) with certain additional postural, right foot control, and mental limitations. (Tr. 22.)

       Ultimately, the ALJ acknowledged Plaintiff’s complaints of severe pain due to problems

with his feet, knees, and lumbar spine, but found that the medical records did not demonstrate

that Plaintiff’s pain was so severe so as to preclude all types of work. (Tr. 20.) The ALJ found

Plaintiff retained the RFC to perform sedentary work with the following restrictions:

lifting/carrying 10 pounds occasionally; lifting/carrying less than 10 pounds frequently;

standing/walking two hours in an eight-hour workday; sitting six hours in an eight-hour

workday; occasionally climbing ramps/stairs, balancing, stooping, kneeling, crouching, and

crawling; never climbing ladders/ropes/scaffolds or operating right foot controls. (Tr. 19–22.)

Plaintiff was also limited to simple, routine, and repetitive tasks and only superficial interaction

with the public and coworkers. (Id.)

       In fashioning this RFC, the ALJ properly considered all of the medical opinion evidence,

and the Court agrees with the Commissioner that substantial evidence supports the ALJ’s RFC

determination in this case. Although the ALJ did not adopt in its entirety any one medical

opinion of record in fashioning his RFC, he also did not completely reject every opinion either.

Instead, the ALJ properly evaluated all of the medical opinions in the record (none of which

arose out of a treatment relationship) in accordance with the Section 404.1520c’s more flexible

methodology for analyzing opinion evidence and exercised his discretion to resolve conflicts in

the evidence and to assess the RFC based on all the relevant evidence in the record. See Taylor



                                                 14
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 15 of 19




v. Astrue, 706 F.3d 600, 602–03 (5th Cir. 2012) (rejecting argument that ALJ substituted his

opinion for medical providers in contravention of Ripley where ALJ properly interpreted medical

evidence in discharging his responsibility to determine the claimant’s RFC). Moreover, as the

Commissioner points out, many of the objective findings in the medical opinions of record

provide direct support for the ALJ’s RFC determination.

       For example, due to Plaintiff’s back pain, Dr. Pfeil assessed exertional limitations to

Plaintiff lifting and carrying no more than five to 10 pounds—limitations that were in fact

adopted by the ALJ in his RFC assessment. (Tr. 428.) Although Dr. Pfeil found Plaintiff to be

unable to kneel, squat, or navigate stairs due to his knee pain, the ALJ found he could do these

postural activities on only an occasional basis. (Tr. 19, 428.) The ALJ also limited Plaintiff to

only two hours of standing or walking in a two-hour workday, which is compatible with Dr.

Pfeil’s opinion that Plaintiff be permitted to sit to rest after standing or walking for more than

one hour due to his right ankle and foot pain. (Tr. 428.) Additionally, many of Dr. Pfeil’s

findings were normal as to Plaintiff’s neck, upper extremities, and overall strength. Upon exam,

Plaintiff exhibited full range of motion of his cervical spine, upper extremities, and hips, and full

motor strength in his upper and lower extremities and right and left hands. (Id.) In summary,

Dr. Pfeil’s assessment was only slightly more restrictive than the ALJ’s RFC and as a whole

supports the RFC assessment limiting Plaintiff to sedentary work with certain limitations that

recognize his impairments with respect to his back and right foot.

       It is important to note, also, that Plaintiff did not seek any medical treatment during the

relevant period for any physical issues. Prior to the alleged disability onset date, Plaintiff only

sought treatment twice from his primary care physician at the VA Hospital, Eddy del Rio. In

December 2016, Plaintiff saw Dr. del Rio for back pain after helping movers deliver his



                                                 15
           Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 16 of 19




belongings. (Tr. 393.) Yet he reported that his pain had “resolved” and that he was walking

“normally” and admitted that the pain onset had been due to a “‘week-end warrior’-type injury.”

(Tr. 393–94.) No further intervention was needed. (Tr. 394.) Then in February 2017, Plaintiff

saw Dr. del Rio for his annual physical. (Tr. 382–92.) He rated his back pain at the time at a

2/10 and did not mention any other complaints. (Tr. 383.) Plaintiff was not wearing his right

ankle brace on that day. (Tr. 384.) His extremities were normal on examination, aside from a

slight limp, and Plaintiff’s neurological and musculoskeletal examinations revealed normal

sensation and motor findings. (Id.) Although Plaintiff’s visual foot exam found right-ankle

deformity, flat feet, and some clubbing of toes, the only advice was to continue with the use of

the brace and cane as needed and to return in one year for another routine evaluation. (Tr. 385–

86.) There are no further treatment records for the following 11 months, up until the date of last

insured.

           Although there are some records related to back and ankle/foot treatment from 2018,

such as the opinion of Mr. James that Plaintiff required frequent elevation of his extremities,

these records again are only relevant insofar as they demonstrate disability during the relevant

period from early November to late December 2017. Because there is no evidence of any

treatment during the relevant period (or the period immediately preceding the relevant period

besides that already described), the ALJ did not err in finding this opinion to be unpersuasive.

       As to Plaintiff’s mental limitations, the ALJ ultimately adopted Dr. Monnig’s diagnoses

of PTSD and depressive and anxiety disorders, even though he rejected the aspect of her opinion

finding Plaintiff to be unable to perform any type of work. (Tr. 422.) There are also no mental

health treatment records from the relevant time period, and Plaintiff denied depression or anxiety

in his physical exams with Dr. del Rio in February 2016 and February 2017. (Tr. 384, 405.)



                                                16
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 17 of 19




During these appointments, Plaintiff exhibited a normal mood and normal affect. (Tr. 384, 406.)

And notably, Plaintiff had successfully obtained a Bachelor of Science in culinary sciences from

the Art Institute of San Antonio immediately prior to the relevant period. (Tr. 232, 383, 405.)

Although Plaintiff pursued some treatment in 2018 for his PTSD symptoms through group

therapy, he did not show for his April 30, 2018 meeting, or seek any further mental health

treatment.   (Tr. 495–96.)     Additionally, a provider recommended further evaluation for

medication and therapy options in February 2018, but Plaintiff declined to schedule a follow-up

appointment. (Tr. 541.) Moreover, this provider’s assessment of Plaintiff’s symptoms in 2018

found him to have only a mildly depressed mood with normal speech, attention, though process

and content, intact memory, and fair judgment.            (Tr. 540.)   The Court agrees with the

Commissioner that this evidence supports the ALJ’s RFC assessment that Plaintiff was capable

of performing simple, routine, and repetitive tasks with superficial interaction with the public

and coworkers during the relevant period of disability.

       Finally, with respect to the opinions of the State Agency physicians and psychologists,

the ALJ rejected these opinions only in part, finding Plaintiff’s limitations to be more restrictive

than the findings of Dr. Carrion and Dr. Wheeler (in terms of physical limitations) and more

restrictive than the findings of Dr. Hanna and Ibarra (in terms of mental limitations). That these

medical experts found Plaintiff to be capable of a reduced range of light work—with the ability

to sit six hours a day and stand or walk two hours in a day—and to have greater mental

capabilities is ultimately supportive of the ALJ’s RFC determination that Plaintiff can at least

perform the requirements of modified sedentary work with significant restrictions based on his

mental limitations.




                                                17
        Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 18 of 19




D.     The cases invoked by Plaintiff are inapposite.

       As evidenced herein, this is not a case in which there are no medical opinions of record,

and the ALJ independently analyzed the raw medical data without any guidance from medical

professionals. Cf. Ripley, 67 F.3d at 557 (holding that ALJ had duty to develop facts by

requesting medical source statement in light of absence of any medical opinions of record on

claimant’s ability to work). Nor is this a case in which the ALJ truly rejected all of the medical

opinions of record and fashioned a completely distinctive RFC. Cf. Williams, 355 Fed. App’x at

831 (finding reversible error where ALJ discounted opinions of three treating physicians and

record contained no evidence supporting ALJ’s finding that claimant could stand or walk for six

hours in an eight-hour workday). “[E]xperienced ALJs can draw their own conclusions [as to

disability status] based on accurate medical information.” Barrett v. Berryhill, 906 F.3d 340,

343 (5th Cir. 2018). What Plaintiff “characterizes as the ALJ substituting his opinion” in this

case “is actually the ALJ properly interpreting the medical evidence to determine his capacity for

work.” Taylor, 706 F.3d at 603. Because Plaintiff has failed to identify any reversible error

occurred in these proceedings, and substantial evidence supports the ALJ’s RFC determination,

the Court will affirm the Commissioner’s determination that Plaintiff was not disabled during the

relevant period for purposes of his claim for DIB.

                                         V. Conclusion

       Based on the foregoing, the Court finds that no reversible error was committed during

these proceedings and substantial evidence supports the Commissioner’s finding that Plaintiff

was not disabled. Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s decision finding that Plaintiff is




                                               18
       Case 5:19-cv-00701-ESC Document 15 Filed 08/10/20 Page 19 of 19




not disabled is AFFIRMED.

      SIGNED this 10th day of August, 2020.




                                 ELIZABETH S. ("BETSY") CHESTNEY
                                 UNITED STATES MAGISTRATE JUDGE




                                          19
